Case 0:19-cv-60645-RKA Document 37 Entered on FLSD Docket 07/24/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-60645-CIV-ALTMAN/Hunt

  BPI SPORTS, LLC,

         Plaintiff,

  v.

  NETRUSH.COM, INC.,

          Defendant.

  _____________________________________/

                                             ORDER

         THIS MATTER comes before the Court upon the Plaintiff’s Motion to Dismiss [ECF No.

  18], filed on April 15, 2019. The Court held a hearing on the motion [ECF No. 36] on July 23,

  2019. For the reasons stated in open court, the Court hereby

         ORDERS and ADJUDGES that the Motion to Dismiss [ECF No. 18] is GRANTED. The

  Defendant may file an amended Answer and Counterclaims no later than August 2, 2019.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 23rd day of July 2019.




                                                      __________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
